                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON C. BERTA,

               Plaintiff,

       v.                                              Case No. 3:17-cv-00077-JPG-MAB

ROBERT BLANKENSHIP, et al.,

               Defendants.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Magistrate Judge Mark A. Beatty has issued a Report and Recommendations (“Report”)

on the defendants’ motion for summary judgment. (ECF Nos. 52, 69.) The Court may accept,

reject, or modify—in whole or in part—the findings or recommendations of the magistrate judge

in his Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report

to which objections are made. Id. “If no objection or only partial objection is made, the district

court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170

F.3d 734, 739 (7th Cir. 1999).

       No party here has made an objection, and Magistrate Judge Beatty’s Report withstands a

review for clear error. For that reason, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 69);

   •   GRANTS the defendants’ motion for summary judgment (ECF No. 52);

   •   DISMISSES this case WITH PREJUDICE; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JUNE 20, 2019


                                                  1
    s/ J. Phil Gilbert
    J. PHIL GILBERT
    U.S. DISTRICT JUDGE




2
